BASCHAB, Judge,
dissenting.
I disagree with the majority’s conclusion in its unpublished memorandum that the *240State presented sufficient circumstantial evidence to prove that the appellant had knowledge that his passenger had a prior criminal record. The majority also states that the circuit court could “clearly infer” from the testimony that “the appellant was aware that he was associating with ‘persons or places of disreputable or harmful character.’ ” However, the delinquency report charged the appellant with the specific violation of associating with a person with a criminal record, not the broader violation of associating with persons of disreputable or harmful character. Therefore, I disagree with the majority’s conclusion that the circuit court properly revoked the appellant’s probation on this ground. Furthermore, I do not believe that the State presented sufficient evidence to reasonably satisfy the trial court that the appellant had committed the new offenses charged in the delinquency report. Therefore, I must respectfully dissent.